Exhibit21.1 SIZMEKINC. AND SUBSIDIARIES SUBSIDIARIES OF THE REGISTRANT Name of Subsidiary Jurisdiction of Incorporation Sizmek TechnologiesInc. United States Sizmek TechnologiesLtd. Israel Sizmek Technologies MexicoSA DE CV Mexico Sizmek Technologies K.K. Japan Sizmek TechnologiesLtd United Kingdom Sizmek Propaganda Digital Do BrazilLTDA Brazil MediaMind Technologies (Shanghai)Ltd. P.R. China Sizmek Technologies S.R.L. Argentina Sizmek Technologies Phils,Inc. Philippines Sizmek SARL France Sizmek Technologies Pty. Limited Australia Sizmek TechnologiesGmbH Germany Sizmek Spain, S.L. Spain Sizmek TechnologiesSweden AB Sweden Sizmek Technologies sp. z o.o. Poland Zestraco Investments Limited Cyprus Sizmek d.o.o. Beograd Serbia View Point JapanK.K. Japan EyeWonder,LLC United States EyeWonder Australia PtyLtd. i.L Australia (under liquidation) EyeWonder EuropeGmbH Switzerland Richer MediaLtd. Ireland EyeWonder BeneluxBV The Netherlands EyeWonderGmbH i.L Germany (under liquidation) chorsGmbH i.L Germany (under liquidation) Peer39Inc. United States Peer39 (Israel),Ltd. Israel StrikeAd Asia PTE. Ltd. Singapore Point Roll, Inc. United States Rovion, LLC United States Unicast EMEA Limited i.L United Kingdom (under liquidation)
